Citation Nr: 1413433	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-48 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lung disorder, claimed as non-Hodgkin's lymphoma, asthma, and asbestosis, including as due to asbestos exposure to asbestos during service.  


REPRESENTATION

Veteran represented by:	Michael Froble, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1952 to April 1956.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The appeal was remanded by the Board in March 2012.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing via videoconference in December 2011.  A transcript is of record.  

The appeal is REMANDED to the Department of Veterans Affairs RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his current lung disorder, claimed as non-Hodgkin's lymphoma, asthma, and asbestosis, was caused by exposure to asbestos while serving aboard the U.S.S. Roanoke from September 1952 to April 1956.  Here, an addendum opinion is required to clarify an August 2010 VA opinion and addendum opinion.  In the opinion, there appears to be confusion regarding whether the examiner should address secondary service connection or direct service connection; specifically, whether a lung disorder was caused by in-service asbestos exposure or whether a lung disorder was secondary to asbestosis, the disease.  The examiner opined that the Veteran's lung cancer was not secondary to asbestosis, stating "I am not aware of asbestosis causing malignant lymphoma.  Thus non-Hodgkin's lymphoma claimed as due to asbestosis is not present."  The examiner also concluded that the Veteran did not have a diagnosis of asbestosis, and therefore his asthma could have not have been secondary to it.  Notably, he did not provide an opinion regarding whether any currently diagnosed lung disorder could be related to in-service asbestos exposure.  Although the RO noticed the deficiency and requested another opinion, in the August 2010 addendum, the examiner failed to provide a rationale, stating only, "[a]sthma, claimed by the Veteran, is not related to asbestosis exposure [sic] in the military."  Unfortunately, the examiner also employed the term "asbestosis exposure," which did not elucidate whether he was referring to asbestos exposure or asbestosis the disease.  Moreover, the addendum opinion only addressed whether asthma-but not lymphoma or asbestosis-was directly related to in-service asbestos exposure.  

Considering that the latent period for the development of a lung disorder due to asbestos exposure ranges from 10 to 45 years, an adequate medical opinion is especially important in properly adjudicating the Veteran's claim.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (d).  Thus, in light of the above, the August 2010 opinion and addendum opinion are inadequate and another addendum opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. The Veteran should be given an opportunity to clarify and identify any healthcare provider who treated him for a lung disorder at any time since separation from active duty.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. After any additional records are associated with the claims file, forward the entire claims file to the examiner who prepared the August 2010 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The Veteran claims that he had asbestos exposure while serving on the U.S.S. Roanoke from September 1952 to April 1956.  For purposes of the following opinions, the examiner should assume that the Veteran had some in-service asbestos exposure.  The examiner should address the following:

a) Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's lymphoma was caused by or related to in-service asbestos exposure?  Is it at least as likely as not that the Veteran's lymphoma was caused by or related to any other aspect of service besides asbestos exposure?

b) Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's asthma was caused by or related to in-service asbestos exposure?  Is it at least as likely as not that the Veteran's asthma was caused by or related to any other aspect of service besides asbestos exposure?

c) Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's claimed asbestosis was caused by or related to in-service asbestos exposure?  Is it at least as likely as not that the Veteran's claimed asbestosis was caused by or related to any other aspect of service besides asbestos exposure?

d) Is it at least as likely as not (i.e. a 50 percent or greater probability) that any other lung disorder was caused by or related to in-service asbestos exposure?  Is it at least as likely as not that any other lung disorder was caused by or related to any other aspect of service besides asbestos exposure?

3. After the development requested has been completed, the RO should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, readjudicate the claim of entitlement to service connection for a lung disorder, claimed as non-Hodgkin's lymphoma, asthma, and asbestosis, including as due to asbestos exposure.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


